Poch, J. This claim comes before the Court on an agreed statement of facts. Claimant seeks to recover the sum of $1,167.89 from the Respondent for moving expenses. The essential facts are not in dispute. In 1978 Claimant worked for the Department of Personnel in Springfield, Illinois. In July and August 1978, Claimant met with the following officials of the Department of Registration and Education to consider an inter-agency promotion and relocation to Chicago, Illinois: Steve Perrigo, assistant to the director of Registration and Education, Jay T. Downen, superintendent of the Department, and Marion J. Valle, commissioner of real estate with the Department. These three officials of the Department of Registration and Education told Claimant that she would be reimbursed for her moving expenses if she transferred to the Department of Registration and Education and relocated in Chicago, Illinois. Claimant accepted the position, relocated in the Chicago area and incurred moving expenses in the amount of $1,167.89 which she paid. Thereafter the Department of Registration and Education denied Claimant’s request for reimbursement. Claimant at no time was informed by the three officials with whom she dealt that in order for her to be reimbursed, she must have the prior written approval of the Director of the Department of Registration and Education. The Court finds that Claimant had the right to rely upon the apparent authority of the three officials of the Department of Registration and Education to bind the State of Illinois and to assume that they were acting within the scope of their authority when they orally represented to her that she would be reimbursed for her moving expenses. Claimant is therefore awarded the sum of $1,167.89.